              Case 2:19-cr-00172-JAM Document 22 Filed 04/21/20 Page 1 of 5


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ADRIAN T. KINSELLA
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                         CASE NO. 2:19-CR-00172-JAM
12                               Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                       TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                         v.                          FINDINGS AND ORDER
14   JONATHAN SHANE BLAKELEY,                          DATE: June 16, 2020
                                                       TIME: 9:15 a.m.
15                               Defendant.            COURT: Hon. John A. Mendez
16

17          This case was originally set for a status conference on April 14, 2020. On March 23, 3030,

18 citing General Orders 611 and 612, this Court continued the hearing to June 16, 2020 at 9:15 a.m. By

19 this stipulation and proposed order, the parties request to waive time under the Speedy Trial Act from

20 April 15, 2020, to June 16, 2020.

21          On March 16, 2020, this Court issued General Order 611, which suspends all jury trials in the

22 Eastern District of California scheduled to commence before May 1, 2020. This General Order was

23 entered to address public health concerns related to COVID-19.

24          Although the General Order addresses the district-wide health concern, the Supreme Court has

25 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

26 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

27 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

28 exclusion under” § 3161(h)(7)(A). Id. at 507. And moreover, any such failure cannot be harmless. Id.

      STIPULATION REGARDING EXCLUDABLE TIME             1
      PERIODS UNDER SPEEDY TRIAL ACT
               Case 2:19-cr-00172-JAM Document 22 Filed 04/21/20 Page 2 of 5


 1 at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 2 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

 3 or in writing”).

 4          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 5 and inexcusable—the General Order requires specific supplementation. Ends-of-justice continuances

 6 are excludable only if “the judge granted such continuance on the basis of his findings that the ends of

 7 justice served by taking such action outweigh the best interest of the public and the defendant in a

 8 speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets

 9 forth, in the record of the case, either orally or in writing, its reason or finding that the ends of justice

10 served by the granting of such continuance outweigh the best interests of the public and the defendant in

11 a speedy trial.” Id.

12          The General Order excludes delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

13 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

14 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

15 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

16 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

17 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

18 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

19 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

20 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

21          In light of the societal context created by the foregoing, this Court should consider the following

22 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

23 justice exception, § 3161(h)(7) (Local Code T4). If continued, this Court should designate a new date

24 for the [event]. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial

25 continuance must be “specifically limited in time”).

26                                                 STIPULATION

27          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

28 through defendant’s counsel of record, hereby stipulate as follows:

      STIPULATION REGARDING EXCLUDABLE TIME                2
      PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:19-cr-00172-JAM Document 22 Filed 04/21/20 Page 3 of 5


 1          1.      By previous order, this matter was set for status conference on April 14, 2020. On March

 2 23, 2020, the Court continued the case to June 16, 2020 at 9:15 a.m. on its own motion, citing the

 3 interest of public health and safety.

 4          2.      By this stipulation, defendant now moves to exclude time between April 16, 2020, and

 5 June 16, 2019, under Local Code T4.

 6          3.      The parties agree and stipulate, and request that the Court find the following:

 7                  a)      The government has represented that additional discovery is forthcoming.

 8          Specifically, the Government will be providing two forensic cellular phone extractions,

 9          corresponding reports of investigation, and additional documents pertaining to the defendant’s

10          criminal history.

11                  b)      Counsel for defendant desires additional time to consult with her client, review

12          current and additional discovery, discuss potential resolutions with their clients, and otherwise

13          prepare for trial.

14                  c)      Counsel for defendant believes that failure to grant the above-requested

15          continuance would deny her the reasonable time necessary for effective preparation, taking into

16          account the exercise of due diligence.

17                  d)      The government does not object to the continuance.

18                  e)      In addition to the public health concerns cited by General Order 611 and

19          presented by the evolving COVID-19 pandemic, an ends-of-justice delay is particularly apt in

20          this case because counsel have been encouraged to telework and minimized contact to the

21          greatest extent possible.

22                  f)      Based on the above-stated findings, the ends of justice served by continuing the

23          case outweigh the interest of the public and the defendant in a trial within the original date

24          prescribed by the Speedy Trial Act.

25                  g)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

26          et seq., within which trial must commence, the time period of April 15, 2020 to June 16, 2019,

27          inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

28          because it results from a continuance granted by the Court at defendant’s request on the basis of

      STIPULATION REGARDING EXCLUDABLE TIME               3
      PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:19-cr-00172-JAM Document 22 Filed 04/21/20 Page 4 of 5


 1          the Court’s finding that the ends of justice served by taking such action outweigh the best interest

 2          of the public and the defendant in a speedy trial.

 3          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 4 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 5 must commence.

 6          IT IS SO STIPULATED.

 7

 8   Dated: April 15, 2020                                    MCGREGOR W. SCOTT
                                                              United States Attorney
 9

10                                                            /s/ ADRIAN T. KINSELLA
                                                              ADRIAN T. KINSELLA
11                                                            Assistant United States Attorney
12

13   Dated: April 20, 2020                                    /s/ MIA CRAGER
                                                              MIA CRAGER
14
                                                              Counsel for Defendant
15                                                            JONATHAN SHANE BLAKELEY
                                                              (as authorized on April 20, 2020)
16

17

18

19

20

21

22

23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME               4
      PERIODS UNDER SPEEDY TRIAL ACT
            Case 2:19-cr-00172-JAM Document 22 Filed 04/21/20 Page 5 of 5


 1                                      FINDINGS AND ORDER

 2        IT IS SO FOUND AND ORDERED this 21st day of April, 2020.

 3
                                                   /s/ John A. Mendez
 4                                            THE HONORABLE JOHN A. MENDEZ
                                              UNITED STATES DISTRICT COURT JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME      5
     PERIODS UNDER SPEEDY TRIAL ACT
